ACCEPTED
                                                                                          03-15-00348-CV
                                                                                                  7634511
                                                                               THIRD COURT OF APPEALS
                                                                                          AUSTIN, TEXAS
                                                                                    11/2/2015 10:38:56 AM
                                                                                        JEFFREY D. KYLE
                                                                                                   CLERK
                             Cause No. 03-15-00348-CV

TODD ENRIGHT,                           §                        FILED IN
                                                          3rd COURT OF APPEALS
          Appellant,                    §   IN THE COURT OF APPEALS
                                                               AUSTIN, TEXAS
                                        §                 11/2/2015 10:38:56 AM
v.                                      §                     JEFFREY D. KYLE
                                        §   FOR THE THIRD DISTRICT Clerk
ASCLEPIUS PANACEA, LLC et               §
al.,                                    §
          Appellee.                     §   OF TEXAS, AT AUSTIN
                                        §
                                        §

                 TODD ENRIGHT’S UNOPPOSED
       MOTION FOR LEAVE TO FILE PRE-SUBMISSION LETTER

TO THE THIRD COURT OF APPEALS:

      Comes now, Appellant Todd Enright and files this Unopposed Motion for

Leave to File Pre-Submission Letter. In support thereof, Todd Enright would show

the Court as follows:

      1.     This case is set for oral argument on November 4, 2015.

      2.     Appellant Todd Enright seeks leave to file a three-page pre-

submission letter for the purpose of focusing the Court’s attention on particular

points that will be made at oral argument. In requesting permission to file this

letter, Mr. Enright does not seek to burden the Court but, rather, to assist the Court

in its disposition of this appeal.

      3.     Appellees do not oppose the relief requested by this motion.
                                     PRAYER
      Appellant Todd Enright prays that the Court grant this Unopposed Motion

for Leave to File Pre-Submission Letter and grant Todd Enright leave to file a pre-

submission letter with this Court.


                                      Respectfully submitted,

                                      VINSON & ELKINS LLP

                                         /s/ Jennifer B. Poppe
                                         Thomas S. Leatherbury
                                         State Bar No. 12095275
                                         2001 Ross Avenue, Suite 3700
                                         Dallas, Texas 75201
                                         Telephone: (214) 220-7700
                                         Facsimile: (214) 999-7792
                                         tleatherbury@velaw.com

                                         Jennifer B. Poppe
                                         State Bar No. 24007855
                                         Michael A. Heidler
                                         State Bar No. 24059921
                                         Jonah Jackson
                                         State Bar No. 24071450
                                         2801 Via Fortuna, Suite 100
                                         Austin, Texas 78746
                                         Telephone: (512) 542-8400
                                         Facsimile: (512) 542-8612
                                         jpoppe@velaw.com
                                         jjackson@velaw.com

                                      Attorneys for Appellant Todd Enright




                                       -2-
                    CERTIFICATE OF CONFERENCE

      On October 30, 2015, I conferred with Appellees’ attorney Paul Matula and
was informed that Appellees do not oppose the relief requested by this motion.

                                    /s/ Michael A. Heidler
                                    Michael A. Heidler




                                     -3-
                        CERTIFICATE OF SERVICE

      On October 30, 2015, a true and correct copy of the foregoing document was
served on the following attorneys via electronic filing:

      Eric J. Taube
      Paul Matula
      Taube Summers Harrison Taylor Meinzer Brown, LLP
      100 Congress Avenue, 18th Floor
      Austin, Texas 78701
      etaube@taubesummers.com
      pmatula@taubesummers.com

                                    /s/ Michael A. Heidler
                                    Michael A. Heidler




                                      -4-